Citation Nr: 1014627	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The Veteran's current coronary artery disease was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to active duty service 
or any incident therein.

2.  The Veteran's current coronary artery disease is not 
shown by the medical evidence of record to have been caused 
or aggravated by his service-connected residuals of rheumatic 
fever.


CONCLUSION OF LAW

Coronary artery disease was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's January 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.


In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA examinations to determine the etiology of the 
Veteran's coronary artery disease.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to September 
2008 and September 2009 Board remands, an October 2009 VA 
medical opinion was obtained.  As the October 2009 VA medical 
opinion adequately addressed the relationship between the 
Veteran's coronary artery disease and his service-connected 
residuals of rheumatic fever, specifically addressing the 
issue of aggravation, the Board finds that there has been 
substantial compliance with its September 2008 and September 
2009 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board 
also finds that the VA examinations obtained in this case are 
more than adequate, as they were based upon a complete review 
of the Veteran's claims file and the VA examiners provided 
written rationales for the conclusions reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran submitted a February 2010 statement after the 
last adjudication of his claim without a contemporaneous 
waiver of RO jurisdiction.  This statement contained 
information that was already considered in prior 
adjudications.  Thus, the information is both cumulative and 
redundant and, therefore, not pertinent.  38 C.F.R. § 
3.156(a).  Accordingly, this statement does not require 
remand to the RO or a waiver of jurisdiction.  38 C.F.R. § 
20.1304(c) (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the Veteran served on active duty in the Army 
from January 1967 to January 1970.  The Veteran's service 
treatment records show that the Veteran developed acute 
rheumatic fever in April 1967.  They are negative for any 
complaints, symptoms, or diagnosis of coronary artery disease 
during active duty service.  His November 1969 separation 
examination noted that his heart was normal.

Service connection for residuals of rheumatic fever, to 
include mild aortic sclerosis and regurgitation was granted 
by a rating decision dated in May 2007.

A June 2003 private treatment report from Dr. P.B. noted that 
the Veteran was admitted to the hospital following a 
myocardial infarction in May 2003 and underwent a stent 
angioplasty of the right coronary artery.  The Veteran was 
then noted to have continued bradycardia and ultimately 
underwent a stent angioplasty of his circumflex coronary 
artery.  The report noted assessments of known coronary 
artery disease, status post stenting of the right and 
circumflex coronary arteries; and bradycardia, which "may be 
due to ischemic syndromes."  Dr. B. noted that the Veteran's 
brother had also required a pacemaker and this could 
represent a congenital conduction defect.  Dr. B. also noted 
that there was a remote possibility that the bradycardia 
could be a residual of rheumatic fever.

In January 2006, the Veteran filed his claim seeking service 
connection for coronary artery disease, to include as 
secondary to service-connected residuals of rheumatic fever.  
He attributes his coronary artery disease to his service-
connected residuals of rheumatic fever, to include mild 
aortic sclerosis and regurgitation.

In July 2006, the Veteran underwent a VA examination.  
Following a review of the Veteran's claims file and 
conducting necessary testing and studies, the examiner found 
that the Veteran's rheumatic fever resolved with residual 
mild aortic sclerosis and regurgitation.  The impression was 
coronary artery disease, status post coronary stenting.  The 
examiner opined that the Veteran had minimal residual from 
his rheumatic fever, mainly some mild aortic sclerosis with 
regurgitation.  The examiner also opined that the coronary 
artery disease was unlikely secondary to rheumatic fever and 
more likely due to his previously untreated hypertension and 
dyslipidemia.  The examiner noted that there was no 
indication in any of his medical records during his 
myocardial infarction that there was any relationship between 
his rheumatic fever and his coronary artery disease.

In March 2009, the Veteran underwent another VA examination.  
The examiner noted that the Veteran's claims file was 
reviewed.  Following an examination of the Veteran and 
conducting all necessary tests, the examiner's conclusion was 
normal left ventricular contractility, mild to moderate left 
ventricular hypertrophy, mild to moderate aortic 
insufficiency with mild dilatation of the aortic root, and 
mild mitral regurgitation with mild dilatation of the left 
atrium.  The examiner noted that while there was a connection 
between the Veteran's rheumatic fever and his valvular 
disease, it was not possible to say without resorting to mere 
speculation if his valvular disease worsened after the acute 
episode of rheumatic fever in service.  The examiner stated 
that while the Veteran's valvular disease was likely 
aggravated, there was no way of determining to what degree.  
With regard to the Veteran's coronary artery disease, 
however, the examiner opined that it was "less likely than 
not" that the rheumatic fever caused his coronary artery 
disease.  In support of this opinion, the examiner stated 
that the Veteran had a history of poorly controlled 
hypertension, hyperlipidemia, and a family history of 
coronary artery disease, which would be the primary reasons 
for his coronary artery disease.

In a September 2007 letter Dr. D.R. stated that the Veteran 
had a history of valvular heart disease with mild to moderate 
aortic insufficiency, which is a residual effect of his 
rheumatic fever.  Dr. R. also stated that the Veteran also 
had a history of coronary artery disease which was non-
rheumatic in nature.

An October 2009 VA medical opinion stated that the Veteran's 
coronary artery disease was not permanently aggravated by his 
service-connected residuals of rheumatic fever.  In reaching 
the conclusion, the VA physician stated that "[the] 
[V]eteran's valvular disease is mild aortic insufficiency and 
mild mitral regurgitation [that] is mild in nature and does 
not effect (cause or aggrevate [sic]) his coronary artery 
disease as these are two separate disease processes."  The 
examiner noted that the Veteran had other risk factors which 
caused and aggravated his current coronary artery disease, to 
include a history of poorly controlled hypertension, 
hyperlipidemia, and a family history of coronary artery 
disease.

After reviewing the Veteran's claims file, the Board finds 
that there is no evidence of coronary artery disease having 
been incurred or aggravated during his active duty military 
service.  The Veteran's service treatment records are 
completely silent as to any complaints of or treatment for 
coronary artery disease.  His separation examination 
performed in November 1969, noted that his heart was normal.  
Thereafter, post service treatment records do not show any 
treatment for coronary artery disease until the Veteran's 
myocardial infarction in May 2003, over 33 years after the 
Veteran's discharge from service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
While a diagnosis of coronary artery disease has been shown 
by the evidence of record, there is no medical evidence of 
record linking the Veteran's current coronary artery disease 
to his active military service.

Moreover, there is no competent evidence indicating that this 
condition was caused or aggravated by the Veteran's service-
connected residuals of rheumatic fever.  While Dr. R. stated 
that the Veteran's valvular heart disease was a residual 
effect of his rheumatic fever, he specifically stated that 
the coronary artery disease was non-rheumatic in nature.  The 
October 2009 VA medical opinion also supports the same 
conclusion.  The VA physician stated that the Veteran's 
valvular disease did not cause or aggravate his coronary 
artery disease as they are "two separate disease 
processes."  Thus, the competent opinions of record 
concerning a relationship between the Veteran's current 
coronary artery disease and his service-connected residuals 
of rheumatic fever are in the negative.

The Veteran's statements alone are not sufficient to prove 
that any diagnosed coronary artery disease is related to 
service or to his service-connected residuals of rheumatic 
fever.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not qualified to make a determination that his coronary 
artery disease is related to service or to his service-
connected residuals of rheumatic fever.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, service 
connection for coronary artery disease, to include as 
secondary to service-connected residuals of rheumatic fever 
is not warranted.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, in the absence of medical evidence 
that the Veteran's current coronary artery disease is related 
to his military service or was caused or aggravated by a 
service-connected disorder, the preponderance of the evidence 
is against the Veteran's claim for service connection for 
coronary artery disease.  As such, the benefit of the doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected residuals of rheumatic fever, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


